UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 4 FORM S-1 /A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Moving Box Inc. (Name of small business issuer in our charter) Delaware 27-1994406 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) IRS I.D. 222E . Jones Ave. Wake ForestNC (Address of principal executive offices) (Zip Code) Registrant’s telephone number: Vcorp Services LLC 1811 Silverside Rd. Wilmington DE 19810 888-528-2677 (Name, address and telephone number of agent for service) SEC File No. 333-168738 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. Large accelerated filer o Accelerated Filer o Non-accelerated filer o Smaller reporting company x CALCULATION OF REGISTRATION FEE Titleofeachclassof securitiestoberegistered Amounttobe registered Proposed maximum offering priceper unit Proposed maximum aggregate offeringprice Amountof registrationfee [1][2] Common Stock offered by the Selling Stockholders [3] $ $ $ 11.61 TOTAL (1)Estimated in accordance with Rule 457(a) of the Securities Act of 1933 solely for the purpose of computing the amount of the registration fee based on the maximum aggregate offering price. An additional filing fee of $8.75 has been paid with this registration statement in connection with the increase in proposed maximum offering price per share from $.02 to $.05. (2)Calculated under Section 6(b) of the Securities Act of 1933 as .00011610 of the maximum aggregate offering price as further described in footnote 1 above. (3)Represents shares of the registrant’s common stock being registered for resale that have been issued to the selling shareholders named in this registration statement. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay our effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to Section 8(a) may determine. 2 PROSPECTUS Moving Box Inc. Selling shareholders are offering up to 2,000,000 shares of common stock.The selling shareholders will offer their shares at $0.05 per share until our shares are quoted on the OTC Bulletin Board and, assuming we secure this qualification, thereafter at prevailing market prices or privately negotiated prices.We will not receive proceeds from the sale of shares from the selling shareholders. There are no underwriting commissions involved in this offering.We have agreed to pay all the costs of this offering. Selling shareholders will pay no offering expenses. Prior to this offering, there has been no market for our securities. Our common stock is not now listed on any national securities exchange, the NASDAQ stock market, or the OTC Bulletin Board.There is no guarantee that our securities will ever trade on the OTC Bulletin Board or other exchange. This offering is highly speculative and these securities involve a high degree of risk and should be considered only by persons who can afford the loss of their entire investment.See “Risk Factors” beginning on page 7. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is 3 TABLE OF CONTENTS SUMMARY INFORMATION AND RISK FACTORS 5 RISK FACTORS 10 USE OF PROCEEDS 14 DETERMINATION OFFERING PRICE 14 DILUTION 15 SELLING SHAREHOLDERS 15 PLAN OF DISTRIBUTION 18 LEGAL PROCEEDINGS 19 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 20 DESCRIPTION OF SECURITIES 21 INTEREST OF NAMED EXPERTS 22 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES LIABILITIES 22 DESCRIPTION OF BUSINESS 22 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 29 DESCRIPTION OF PROPERTY 34 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 34 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 35 EXECUTIVE COMPENSATION 37 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 38 4 SUMMARY INFORMATION AND RISK FACTORS You should carefully read all information in the prospectus, including the financial statements and their explanatory notes, under the Financial Statements prior to making an investment decision. Organization Moving Box, Inc. was incorporated on February 25, 2010, under the laws of the State of Delaware, as a development stage company. On March 23, 2010 Moving Box, Inc. acquired 100% of the Member Interests in Moving Box Entertainment, LLC, a North Carolina limited liability company, in exchange for assumption of their debts and obligations. The inception date is January 1, 2010, because the prior entity, Moving Box Entertainment, LLC, was under common control. We have a principal office at ones Ave, Wake Forest NC 27587 and telephone number is 919.649.3587. Business We were formed to acquire scripts for movie opportunities, to produce the related movies and to sell, lease, license, distribute and syndicate the movies and develop other related media products related to the movies. Our independent auditor’s report expresses substantial doubt about our ability to continue as a going concern.At February 28, 2011, we had $10,021.05in cash in our bank account.We anticipate our monthly burn rate for the next 12 months to be approximately $1,500 per month, primarily for the maximum estimated $15,000 of costs of going and staying public as described herein.We also anticipate our subsidiary MBE will need an additional $30,000 to be paid to non-affiliated third parties and not to any of our Affiliates to finance the distribution of our Movie and related expensed during the next 12 months.As we do not intend to release our Movie until after this registration statement has been declared effective and we have secured a qualification for quotation for our securities on the OTC Bulletin Board, which we believe will facilitate our ability to secure additional financing, the anticipated $30,000 of costs associated with distribution of the Movie will not be incurred until such date. We hope that we will generate operating revenues or raise additional funds after our Movie has been released to finance all of the foregoing.If we do no secure funds from such sources, Mr. Wilcken, Jr. has agreed as follows: · In addition to amounts advanced under the Wilcken Note, Wilcken agrees to provide all funding for the Moving Box’s going and staying public in the U.S., including but not limited to legal, accounting, EDGAR, filing, corporate and other fees and expenses, if and when needed, regardless of whether or not our registration statement has been declared effective or we have secured a qualification for quotation of our securities on the OTC Bulletin Board.With respect to funding of Moving Box’s or MBE’s other operational costs and expenses, including costs associated with distribution of the Movie,Wilcken has agreed to provide all such funding if and when needed by Moving Box or MBE but only after Moving Box’s registration statement has been declared effective and its has secured a qualification for quotation for its securities on the OTC Bulletin Board.There is no limit on the amount of Additional Funding which must be provided under the Agreement, and Wilcken agrees to provide all needed Additional Funding as described above.Wilcken further represents that he has sufficient liquid assets to meet all of Additional Funding obligations under the Agreement.[This Additional Funding Agreement is part of an overall Agreement among various parties with respect to the Movie dated March 21, 2011 as described in this registration statement.] Further, as described below, the payment of costs to finance our business and of costs of becoming and staying a public company have been given priority over any other payments from Revenues generated by the Project, including those to Affiliates, pursuant to the Agreement between the Parties dated March 21, 2011. Since our inception, we have taken the following steps to implement our business plan: ● Through our acquisition of Moving Box Entertainment LLC on January 5, 2010, we acquired all interests in and rights and title to an unpublished script entitled "A Box for Rob" (the “Movie”) from Brett Gentile , an unrelated third party with whom neither we nor Mr. Wilcken, Jr., our president, had any prior business or other relationship. ● We raised the cash amount of $ 264,200, all the cash funding needed to make the Movie, $154,250 through the sale of Royalty Rights in the Movie as well as well as a loan in the amount of $110,200, representing multiple advances the last of which was July 13, 2010, from Andreas Wilcken, Jr., our president and director under a note (“Wilcken Note”) which is in the principal amount of $110,200, bears interest at the rate of 8% per annum. ● We retained the services of Uptone Pictures, Inc., a related party, to be the production company for the production and post production of the Movie and agreed to pay them $264,200 for their services, of which all $264,200, including the entire $110,200 proceeds of the Wilcken Note, has been paid, as well as additional amounts as set forth below. 5 In order to clarify their respective rights and obligations, on March 21, 2011, Moving Box Entertainment, LLC, a North Carolina limited liability company (“MBE”); Garrett, LLC, its successors and assigns, a Kentucky limited liability company, Ian McKinnon, and Brad Miller, PO Box 487, Hamilton, Indiana 47642 (Garrett, LLC, Ian McKinnon, and Brad Miller collectively referred to as “Investors”), Andreas Wilckin, Jr. (“Wilcken”), Moving Box, Inc., a Delaware corporation (“Moving Box”) and Uptone Pictures, Inc. a North Carolina corporation (“UP”) [MBE, Investors, Wilckin, Moving Box and UP collectively referred to in this Agreement as the “Parties”] entered into a new Agreement among the Parties which provided the following: 1.The Royalty Rights Agreement made and entered into this first day of June 2010, by and between MBE and the Investors and the amendment thereto dated January 13, 2011 are rescinded in their entirety and replaced by this Agreement. 2.The Contractual Agreement executed on March 5, 2010 between MBE and UP and the amendment thereto dated January 13, 2011 are rescinded in their entirety and replaced by this Agreement. 3.The promissory noted dated July 13, 2010 as amended on January 13, 2011 from Moving Box to Wilcken attached hereto as Exhibit A (the “Wilcken Note”) is assigned in its entirety to MBE, who assumes all liability thereon and releases Moving Box for any liability on the Wilcken Note. 6 a.In addition to amounts advanced under the Note, Wilcken agrees to provide all funding for the Moving Box’s going and staying public in the U.S., including but not limited to legal, accounting, EDGAR, filing, corporate and other fees and expenses, if and when needed.With respect to funding of Moving Box’s or MBE’s other operational costs and expenses, including costs associated with distribution of the Movie,Wilcken hereby agrees to provide all such funding if and when needed by Moving Box or MBE but only after Moving Box’s registration statement has been declared effective and its has secured a qualification for quotation for its securities on the OTC Bulletin Board.There is no limit on the amount of Additional Funding which must be provided under this Agreement, and Wilcken agrees to provide all needed Additional Funding as provided above.Wilcken further represents that he has sufficient liquid assets to meet all of Funding obligations under the Agreement. 4.The receipt of the prior investment of Investors of $154,000.00 for use in the Project and the payment of said amount to UP is acknowledged by the Parties.The receipt of all $110,200 under the Wilcken Note is acknowledged by the Parties. 5.All Royalty Payments to Investors hereunder are owned and divided among the Investors, their heirs, executors, administrators, successors and assigns as follows: Name and AddressContributionRoyalty Percentage Interest GARRETT, LLC $25,000 16.23% 3505 Castlegate Court Lexington, Kentucky 40502 Ian McKinnon$104,000 67.53% #2302, 4801 Bonita Bay Boulevard Bonita Springs, Florida 34134 Brad Miller $25,000 16.23% PO Box 487 Hamilton, Indiana 47642 6.In connection with the Project, MBE agrees to: · Provide the cash resources based on budget for the production for the production of the film A BOX FOR ROB, which amount is $264,200. · Manage with UP “A BOX FOR ROB” UP agrees to: · Deliver a completed project to MBE within the budget which means: o Edited o Color corrected o Music and SFX o Mastered o Ready for Distribution · Provide MBE with Marketing Materials · Provide MBE with a distribution strategy · Provide MBE with ways to maximize the exploitation of the motion picture “A BOX FOR ROB.” 7 7.All Revenues from the Project shall be used, paid and/or distributed monthly or as otherwise determined by MBE as follows: a.First to pay the Costs of the Project. b.Second, to pay to Moving Box amounts equal to all costs and expenses paid or owing to non-affiliated third parties of becoming or remaining an SEC reporting company and maintaining its corporate existence under Delaware law, including legal, accounting, EDGAR fees, SEC filing fees, Delaware corporate fees and similar fees and expenses of third parties. c.Third, to pay to the Investors a Royalty Payment in an amount equal to $154,000. d.Fourth, to repay the Wilcken Note and any other amounts advanced to Moving Box or MBE by Wilcken, with all advances in addition to the amount of the Wilcken Note bearing interest and being payable as set forth in the Wilcken Note.The original Wilcken Note and the subsequent amendment thereto are amended and restated in their entirety in Exhibit A to reflect the assignment of the Wilcken Note and to conform to the terms and conditions of this Agreement. e.Fifth, all remaining amounts shall be distributed 40% to Investors as a Royalty Payment, 30% to MBE and 30% to UP. 8.The following terms are defined for purposes of this Agreement as follows: a.Content.Any materials, products or assets relating to the Project which are or may be utilized or applied on any media platform and sold worldwide including, but not limited to, movies, DVDs, plays, soundtracks, storylines or screenplays, articles, adaptations, internet use or revenue, cell phone or mobile technologies or applications, books, games, articles or other written product, logos, images or taglines for use in merchandising, any form of merchandise, all rights, licenses, renewals, reissues and adaptations of the story or ideas relating to the movie or the Project in any media form, whether foreign or domestic, and including production or filming credits or incentives, recordings, and money received from any source, in any way related to “A Box For Rob” or concerning the Project during the term of this Agreement and including any and all reissues and releases. b.Revenue.All monies received by MBE from the worldwide sale, lease, license, release, distribution, syndication, theatrical release, theatrical and box office sales, residuals, renewals, reproductions in any format, pay-per-view, internet and mobile licensing fees or revenue, merchandising sales or licenses in any way related to the Content or Project. c.Costs.All out-of-pocket fees and expenses paid to non-affiliated third parties, but not to any Parties to this Agreement or their Affiliates, incurred by MBE for the manufacturing, distribution, syndication, sale, leasing or licensing of the Content, including third party distributor fees, manufacturing costs for DVD’s or other product, publication fees, and sales fees incurred by MBE and related to the manufacturing, distribution and syndication of the Content. Costs shall not include any payments and/or distributions made to the Parties or their Affiliates for any reason under this Agreement and specifically shall not include any salaries to any of the Parties under this Agreement or their Affiliates. d.Project.The movie and development of other related media products and platforms and the, sale, lease, license, distribution, and syndication for profit. 9.The term of the Agreement shall begin on the date of execution and shall continue for the full term of all applicable copyrights and trademarks, and all extensions and renewals thereof, concerning or in any way related to the Project or the Content, or for so long as the Project or Content produces any Revenue, whichever occurs last. 8 Based upon the Agreement, MBE, Investors, Wilckin, Moving Box and UP are all related parties. This Agreement impact s our future revenue and profits in that it require s substantial payments to other parties, specifically the Investors; Mr. Wilcken, our president and director, and UP , from future revenues generated from the Movie. The Movie is now in post production and is being edited and posting together video images with sound, sound effects, music colorization, mastering and polishing of the Movie. The movie is slatted to be done by the end of March 2011.We are on schedule and are in discussions with several distribution companies. We have a meeting in Los Angeles with Distribution company on April 12, 2011; however, We currently have no binding contracts, agreements or commitments with any distributors for the Movie. Management may in the future seek to identify and produce other movie opportunities.We have not identified and have no contracts, agreements or commitments to acquire other movie opportunities. The Offering As of the date of this prospectus, we had 6,500,000 shares of common stock outstanding. Selling shareholders are offering up to 2,000,000 shares of common stock.The selling shareholders will offer their shares at $0.05 per share until our shares are quoted on the OTC Bulletin Board and, assuming we secure this qualification, thereafter at prevailing market prices or privately negotiated prices.We will pay all expenses of registering the securities, estimated at approximately $25,000.We will not receive proceeds from the sale of shares from the selling shareholders. Based upon an offering price of $0.05 per share and 6,500,000 shares of common stock outstanding, the aggregate market value of our common stock would be $325,000.At December 31, 2010, we had negative stockholders’ equity of $(298,632). To be quoted on the OTC Bulletin Board, a market maker must file an application with FINRA on our behalf in order to make a market for our common stock. No Market Maker has filed such and application with FINRA. Our shares should be considered totally illiquid, which inhibits investors’ ability to resell their shares. 8 Financial Summary Because this is only a financial summary, it does not contain all the financial information that may be important to you. Therefore, you should carefully read all the information in this prospectus, including the financial statements and their explanatory notes before making an investment decision. The following financial information summarizes the more complete historical financial information at the end of this prospectus. Year Ended March 31, Nine Months Ended December 31, Income Statement Data: Revenue $
